Citation Nr: 0807890	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for otitis externa of 
the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1978. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO).  In the rating decision, the RO continued a zero 
percent rating for otitis externa of the right ear. 


FINDING OF FACT

The service-connected otitis externa of the right ear is 
manifested by occasional itching and mildly dry skin in the 
external canal.  No evidence of swelling, serous discharge or 
prolonged treatment is present.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
otitis externa of the right ear have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.87 Diagnostic Code (Code) 6210 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim in such 
a case, however, when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

By way of history, the veteran was treated for mild otitis 
externa of the right ear while in service and service 
connection has been in effect since 1978.  The disability has 
always been rated as noncompensably disabling under 
Diagnostic Code 6210.  In April 2005, the RO received the 
veteran's informal claim, requesting an increased rating.  

Under Diagnostic Code 6210, a 10 percent rating will be 
assigned where there is swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  See 38 C.F.R. § 4.87, Code 6210.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2007).

In this case, the criteria for an increased rating are not 
met.  Clinical findings show that the veteran's service-
connected otitis externa of the right ear is merely 
manifested by occasional itching and mildly dry skin in the 
external canal.  There is no evidence of swelling, serous 
discharge or prolonged treatment.

In fact, on audiology consultation in June 2005, otoscopy 
revealed clear tympanic membranes and clear external auditory 
canals, bilaterally.  Additionally, an magnetic resonance 
imaging (MRI) from August 2005 showed no abnormal fluid 
collections in the veteran's ear and unremarkable bilateral 
internal auditory canals.  

The veteran's most recent VA examination report dated in May 
2006 also fails to show symptoms more nearly approximating 
the criteria for the assignment of an increased rating.  
Indeed, the veteran complained of itching in the right ear, 
which occurs intermittently, and stated that he occasionally 
has some moisture or crust that comes out of the ear.  The 
examiner also reported that the veteran has mildly dry skin 
in the external canal, slightly greater on the right side 
than the left.  However, the examiner added that there was no 
infection at the time the veteran was examined.  The relevant 
diagnosis was mild external otitis, right ear.  There was no 
evidence of swelling, serous discharge or prolonged 
treatment.  

The Board has also considered other potentially applicable 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200-6260.  
The veteran's disability is not productive of hearing 
impairment, a peripheral vestibular disorder, Meniere's 
syndrome, loss of auricle, malignant neoplasm of the ear, or 
tinnitus.  Accordingly, an increased evaluation under any of 
the aforementioned provisions is not warranted.

As discussed above, the Court in Hart held that staged 
ratings are appropriate for an increased rating claim in this 
type of a case, i.e., when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Staged 
ratings are not warranted in this case, however.  During the 
rating period on appeal, there has been no evidence of 
swelling, serous discharge or prolonged and frequent 
treatment.  

In sum, the preponderance of the evidence is against the 
claim for an increased evaluation for otitis externa of the 
right ear, and the benefit-of-the-doubt doctrine is not for 
application.  The claim for a compensable rating for otitis 
externa of the right ear is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and that VA 
will request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2005, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  As to informing the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf, VA informed him it had a duty to obtain any 
records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  The VCAA 
letter of April 2005 stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any medical 
records or evidence in his possession that pertained to the 
claim.

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, __ Vet. App. __, No. 
05-0355 (Jan. 30, 2008).

In this case, the Board finds that although the August 2005 
letter does not completely comply with the mandates of 
Vazquez, the notice errors do not affect the essential 
fairness of the adjudication.  In the 2005 letter, the RO 
told the veteran that he should submit evidence that 
completely describes his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by his disability.  It is also noted that 
along with his substantive appeal, the veteran resubmitted an 
excerpt copy of the Statement of the Case, which set forth 
the criteria for a compensable evaluation for otitis externa.  
As such, the veteran had actual knowledge of what was 
necessary to substantiate his claim for increased rating.  
The Board finds that by way of the veteran's actual knowledge 
and the overall development of his claim throughout the 
pendency of this appeal, the errors of notice are non-
prejudicial.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of his claim.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for an increased rating in April 2005, prior to the initial 
adjudication of the claim.  Further, as discussed in detail 
above, the preponderance of the evidence is against the claim 
for increased rating, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with VA examinations 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to a compensable evaluation for otitis externa of 
the right ear
is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


